Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
              
             DETAILED ACTION

1.	This action is responsive to:  an original application filed on 22 December 2022.	
2.	Claims 1-10 are currently pending and claims 1, 5 and 9 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 23 July 2022.  The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

           Priority

4.	Priority claimed from its parent application no. 16/383,729, filed on 29 March 2019.

          Drawings

5.	The drawings filed on 22 December 2022 are accepted by the examiner. 

            Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No. 11284256.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both application of claims discloses "automatic Wi-Fi access” based on ambient sound recognition. And it is obvious to anyone in the art, time of invention that is to hassle-free connection.

                                             Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected 35 U.S.C §102 (a)(1) as being anticipated by applicant’s prior art, Xiang Huang (CB Publication No. CN106792661), hereinafter Huang.  

Regarding claim 1: 
a microphone, obtaining a first sound information (Huang, page 10, paraph 6, page 7, paragraph 13).
a communicating unit, transmitting an accessing command, receiving a password-generating command, transmitting a first password and receiving a second password wherein the second password is generated from a second sound information by the WI-FI access point (Huang, page 8, paragraph 1-5, page 7, paragraph 12).
a processing unit, obtaining the first sound information from to the microphone, generating the first password from the first sound information according to the password-generating command (Huang, page 5, paragraph 12).
and comparing the first password with the second password, wherein the processing unit set the mobile device be permitted to access the WI-FI access point if the first password matches with the second password (Huang, page 10, paragraph 7, page 11, paragraph 1).
Regarding claim 2: 
wherein the password-generating command comprises a parameter of start time and a parameter of sampling frequency, the processing unit obtains sampling time of the first sound information according to the parameter of start time (Huang, page 8, paragraph 7-8).
Regarding claim 3: 
wherein the processing unit obtains values of the first sound information on N sampling points according to the sampling time and the parameter of sampling frequency, a first 1.sup.st string is obtained by a value of 1.sup.st sampling point of the first sound information subtract a value of initial sampling point of the first sound information, a first N.sup.th string is obtained by a value of N.sup.th sampling point of the first sound information subtract a value of N−1.sup.th sampling point of the first sound information, N being a positive integer greater than 0, the first password is generated by making cyclic redundancy check (CRC) transformation with a string which strings by the first 1.sup.st string to the first N.sup.th string (Huang, page 8, paragraph 12-13).
Regarding claim 4: 
wherein the mobile device is permitted to access a WI-FI access point in a period of time, the first password becomes invalid by the processing unit when the mobile device has accessed the WI-FI access point over the period of time, the mobile device transmits the accessing request to the WI-FI access point when the mobile device is disconnected by the WI-FI access point (Huang, page 2, paragraph 2-3).
Regarding claim 5: 
a communicating unit, receiving an accessing request, transmitting a password-generating command and receiving a first password wherein the first password is generated from a first sound information by a mobile device (Huang, page 8, paragraph 1-5, page 7, paragraph 12).
a microphone, obtaining a second sound information; (Huang, page 10, paraph 6, page 7, paragraph 13).
a processing unit, obtaining the accessing request and the first password according the communicating unit, obtaining the second sound information from the microphone, generating a second password from the second sound information according to the password-generating command, comparing the first password with the second password, wherein the processing unit set the mobile device be permitted to access the WI-FI access point if the first password matches with the second password (Huang, page 8, paragraph 1-5, page 7, paragraph 12, page 10, paragraph 7, page 11, paragraph 1).
Regarding claim 6: 
6. The WI-FI access point of claim 5, wherein the password-generating command comprises a parameter of start time and a parameter of sampling frequency, the processing unit obtains sampling time of the second sound information according to the parameter of start time (Huang, page 8, paragraph 7-8).
Regarding claim 6: 
wherein the processing unit obtains values of the second sound information on N sampling points according to the sampling time and the parameter of sampling frequency, a second 1.sup.st string is obtained by a value of 1.sup.st sampling point of the second sound information subtract a value of initial sampling point of the second sound information, a second N.sup.th string is obtained by a value of N.sup.th sampling point of the second sound information subtract a value of N−1.sup.th sampling point of the second sound information, N being a positive integer greater than 0, the second password is generated by making cyclic redundancy check (CRC) transformation with a string which strings by the second 1.sup.st string to the second N.sup.th string (Huang, page 8, paragraph 12-13).
Regarding claim 8: 
wherein the WI-FI access point is permitted to access in a period of time, the first password becomes invalid by the processing unit when the mobile device has accessed the WI-FI access point over the period of time, the mobile device transmits the accessing request to the WI-FI access point when the mobile device is disconnected by the WI-FI access point (Huang, page 2, paragraph 2-3).
                                                Claim Rejections - 35 USC § 103 (NEW)
	
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 are rejected under 35 U.S.C §103 as being unpatentable over Huang and in view of Seo Takahiro (JP Publication No. JP2011205194), hereinafter Takahiro.

Regarding claim 9: 
transmitting an accessing request to a WI-FI access point by a mobile device (Huang, page 2, paragraph 6).
receiving the accessing request by the WI-FI access point (Huang, page 2, paragraph 6).
Huang does not explicitly suggest, obtaining a first sound information of an ambience of the mobile device by a first microphone; however, in same field of endeavor Takahiro discloses this limitation (Takahiro, abstract). 
Huang does not explicitly suggest, obtaining a second sound information of an ambience of the WI-FI access point by a second microphone; however, in same field of endeavor Takahiro discloses this limitation (Takahiro, page 2, paragraph 3).
generating a first password from the first sound information by the mobile device (Huang, page 9, paragraph 10).
generating a second password from the second sound information by the WI-FI access point (Huang, page 9, paragraph 10).
transmitting the first password to the WI-FI access point by the mobile device (Huang, page 9, paragraph 10).
receiving the first password by the WI-FI access point (Huang, page 9, paragraph 10).
Huang does not explicitly suggest, comparing the first password and the second password; however, in same field of endeavor Takahiro discloses this limitation (Takahiro, page 3, paragraph 7).
Huang does not explicitly suggest, and permitting the mobile device to access the WI-FI access point if the first password matches with the second password; in same field of endeavor Takahiro discloses this limitation (Takahiro, page 3, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of password generation based on sound of proximity and method of device detection based on surrounding sound disclosed in Takahiro to ensure device connection with high security in an intended area/office/zone stated by Takahiro at page 7, paragraph, 5.

Regarding claim 10: 
Huang does not explicitly suggest, wherein the mobile device is permitted to access the WI-FI access point in a period of time, the method further comprising: invalidating the first password when the mobile device has accessed the WI-FI access point longer than the period of time, and transmitting, by the mobile device, the accessing request to the WI-FI access point when the mobile device is disconnected by the WI-FI access point; however, in same field of endeavor Takahiro discloses this limitation (Takahiro, page 8, paragraph 3).
Same motivation for combining the respective features of Huang and Takahiro applies herein, as discussed in the rejection of claim 10.

   Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890